James R. Cooper, Judge, dissenting. I respectfully dissent from the majority’s opinion because I believe that this case is controlled by Philyaw v. State, 288 Ark. 237, 704 S.W.2d 608 (1986). The majority attempts to distinguish Philyaw by stating that there was no indication in the record that the appellant was unable to have retained counsel in court on the day of trial, nor that she desired appointed counsel, nor that she was indigent. It is true that the record does not indicate any of those situations, but the absence of such information does not, I submit, satisfy Philyaw’s requirement that the trial judge determine whether the defendant has new retained counsel; is indigent and counsel has been appointed; or that there has been a voluntary and intelligent waiver of counsel. Further, I cannot find any meaningful distinction between the case at bar and Suire v. State, 18 Ark. App. 166, 712 S.W.2d 317 (1986), which this Court reversed for failure to comply with Philyaw’s requirements. As a final note, although the issue was not raised at the trial court level or on appeal, the appellant was not sentenced in accordance with Arkansas law. She was ordered to serve consecutive sentences for a misdemeanor and a felony. Under Ark. Stat. Ann., Section 41-903(3)(a) (Repl. 1977), such sentences must run concurrently, with both sentences being satisfied by service of the sentence for the felony. This would appear to be a proper subject for a petition under Rule 37. Corbin and Glaze, JJ., join in this dissent.